288 F.2d 440
Alastair KYLE, Appellant,v.UNITED STATES of America, Appellee.
Docket 26359.
United States Court of Appeals Second Circuit.
Motion Argued Feb. 14, 1961.Decided March 21, 1961.

Alastair Kyle, pro se.
Cornelius W. Wickersham, Jr., U.S. Atty., E.D. of New York, Brooklyn, N.Y., for appellee.
Before LUMBARD, Chief Judge, and CLARK and SMITH, Circuit Judges.
PER CURIAM.


1
The motion to dispense with the printing of the appellant's brief and appendix is granted.  The appellee's cross-motion to dismiss the appeal as moot is denied.


2
The appellant alleges that the felony conviction which he is attacking deprives him of voting rights under the law of New York even after his unconditional release from custody.  New York Penal Law 510-a.  This is a substantial civil right, and its possible deprivation warrants our treating this petition, brought under 28 U.S.C. 2255 before the district court while the appellant was still in custody, as an application for a writ of error coram nobis, United States v. Morgan, 1954, 346 U.S. 502, 74 S.Ct. 247, 98 L.Ed. 248; Pollard v. United States, 1957, 352 U.S. 354, 358, 77 S.Ct 481, 1 L.Ed.id 393; Noon v. United States, 1959, 106 U.S.App.D.C. 301, 272 F.2d 530; Pledger v. United States, 4 Cir., 1959, 272 F.id 69.  We need not consider the decision in United States v. Roth, 2 Cir., 1960, 283 F.2d 765, since the judges who participated in that opinion vacated it on January 268 1961.  See United States v. Roth, 2 Cir., 286 F.id 635.